

117 S805 IS: Davis-Bacon Repeal Act
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 805IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Lee (for himself, Mr. Scott of South Carolina, Mr. Cornyn, Mrs. Blackburn, Mr. Johnson, Mr. Inhofe, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo repeal the wage requirements of the Davis-Bacon Act.1.Short titleThis Act may be cited as the Davis-Bacon Repeal Act.2.Repeal of
			 Davis-Bacon wage requirements(a)In
 generalSubchapter IV of chapter 31 of title 40, United States Code, is repealed.(b)ReferenceAny reference in any law to a requirement under subchapter IV of chapter 31 of title 40, United States Code, shall be null and void.3.Effective date
 and limitationSection 2, and the amendment made by such section, shall take effect 30 days after the date of enactment of this Act but shall not affect any contract that is—(1)in existence on the date that is 30 days after such date of enactment; or(2)made pursuant to an invitation for bids outstanding on the date that is 30 days after such date of enactment.